NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                MICHAEL WINSTON,
                 Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2011-5093
              __________________________

    Appeal from the United States Court of Federal
Claims in Case No.11-232C, Judge Eric G. Bruggink.
              __________________________

                Decided: March 7, 2012
              __________________________

   MICHAEL WINSTON, of Somerset, Pennsylvania, pro se.

    JAMES P. CONNOR, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and KIRK T.
MANHARDT, Assistant Director.
               __________________________
WINSTON   v. US                                         2


 Before LOURIE, MOORE, and WALLACH, Circuit Judges.
PER CURIAM.
    Michael Winston appeals the decision of the United
States Court of Federal Claims (“Claims Court”) dismiss-
ing his Complaint pursuant to Claims Court Rule 12(h)(3)
for lack of subject matter jurisdiction. We have jurisdic-
tion to review this final decision of the Claims Court
based on 28 U.S.C. § 1295(a)(3). Because we agree that
the Claims Court did not have jurisdiction over Mr.
Winston’s Complaint, we affirm.
                            I.
    Mr. Winston is an inmate at the Laurel Highlands
State Correctional Institution in Somerset, Pennsylvania.
In his Claims Court Complaint, Mr. Winston alleged that
he was battered by local and state police officers on at
least two separate occasions, was assaulted by private
individuals, was wrongly imprisoned, was denied due
process as a result of a conspiracy, and was subjected to
mental and physical torture. Mr. Winston also claimed
that he was denied counsel and proper service in a Peti-
tion for Writ of Habeas Corpus filed in September, 2010 in
the United States Court for the Western District of Penn-
sylvania. 1 Mr. Winston asked the Claims Court to release
him from incarceration, order the federal government to
protect him outside of the Commonwealth of Pennsyl-




   1     Mr. Winston’s petition was dismissed on January
9, 2012. Winston v. Pennsylvania, Case No. 1:10-cv-215-
SJM-SPB (W.D. Pa. Jan. 9, 2012). The court ruled that
Mr. Winston’s petition was dismissed for failure to amend
the petition to comply with court rules and repeated
failure to provide service.
3                                             WINSTON   v. US


vania, reinstate his several prior legal actions, and order
an “honest federal judge” to preside over those actions. 2
    On May 13, 2011 the Claims Court dismissed Mr.
Winston’s Complaint for lack of subject matter jurisdic-
tion. The court stated that it had no jurisdiction to hear
Mr. Winston’s tort claims or plea to be released from
incarceration. Additionally, the court stated that al-
though it has jurisdiction over claims for unjust impris-
onment in limited instances, Mr. Winston’s conviction
does not fall within that ambit.
                            II.
    On appeal, Mr. Winston makes many of the same al-
legations he did to the Claims Court. Mr. Winston con-
tests the dismissal of his habeas petition, says that he has
been subject to “perjury, fraud, malicious prosecution,
torture, abuse,” and alleges he was battered by various
police officers and fellow prison inmates. Additionally,
Mr. Winston alleges negligence on the part of several
Commonwealth employees, federal agencies, and the
federal courts, which he faults for not considering the
merits of his prior legal actions.
    We review the Claims Court’s dismissal for lack of
subject matter jurisdiction de novo. Adair v. United
States, 497 F.3d 1244, 1250 (Fed. Cir. 2007). Under the
Tucker Act, the Claims Court has jurisdiction over “any
claim against the United States founded either upon the

    2   Mr. Winston has filed many complaints in the
United States Court for the Western District of Pennsyl-
vania and United States Court for the Middle District of
Pennsylvania in recent years. See e.g., Winston v. Riel,
Civ. No. 1:09-cv-223-SJM, 2010 WL 3505126 (W.D. Pa.
Sept. 3, 2010). Mr. Winston’s prior cases have been
dismissed for failure to state a claim and lack of subject
matter jurisdiction.
WINSTON   v. US                                            4


Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). A plaintiff attempting to sue the
United States in the Claims Court first must “identify a
substantive right for money damages against the United
States separate from the Tucker Act itself” before the
court can address the claim’s merits. Todd v. United
States, 386 F.3d 1091, 1094 (Fed. Cir. 2004). The United
States is the only proper defendant in the Claims Court.
28 U.S.C. § 1491(a)(1).
    Even broadly construing Mr. Winston’s pro se argu-
ments on appeal, we agree with the Claims Court; it did
not have subject matter jurisdiction to entertain his
claims. Mr. Winston’s allegations against officers of the
Commonwealth of Pennsylvania, the Commonwealth
itself, and private individuals do not fall within the juris-
diction of the Claims Court. 28 U.S.C. § 1491(a)(1).
Similarly, the Claims Court may not hear Mr. Winston’s
claims “sounding in tort.” Id. None of Mr. Winston’s other
claims, such as his due process claim, cruel and unusual
punishment claim, Sixth Amendment claim, and claim for
habeas review, are money mandating. Thus, they fall
outside the jurisdiction of the Claims Court. See e.g.,
Trafny v. United States, 503 F.3d 1339, 1340 (Fed. Cir.
2007); LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed.
Cir. 1995).
    The Claims Court does have limited jurisdiction over
unjust imprisonment claims under 28 U.S.C. § 1495.
However, in order for the court to hear such claims, a
plaintiff must “allege and prove” that his conviction was:
    reversed or set aside on the ground that he is not
    guilty of the offense of which he was convicted, or
5                                              WINSTON   v. US


    on new trial or rehearing he was found not guilty
    of such offense, as appears from the record or cer-
    tificate of the court setting aside or reversing such
    conviction, or that he has been pardoned upon the
    stated ground of innocence and unjust conviction
    ....
28 U.S.C. § 2513(a). Mr. Winston, however, is still incar-
cerated and his conviction has not been reversed or set
aside. Therefore, the Claims Court lacked jurisdiction to
hear his claim for unjust imprisonment.
    For the reasons stated above, this court determines
that the Claims Court properly dismissed Mr. Winston’s
Complaint for lack of subject matter jurisdiction.


                           AFFIRMED
    No costs.